Citation Nr: 1120216	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  08-25 020	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

1.  Entitlement to an increased rating for anxiety reaction with panic attacks and major depression, evaluated as 50 percent disabling prior to February 23, 2010 and 70 percent from that date.  

2.  Entitlement to total disability rating based on individual unemployability (TDIU) prior to February 23, 2011. 


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Crohe, Counsel



INTRODUCTION

The Veteran served on active duty from August 1975 to December 1975 and from December 1977 to July 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part denied entitlement to an increased rating in excess of 50 percent for anxiety reaction and entitlement to TDIU. 

The Veteran provided testimony before a decision review officer at the RO in May 2008 and before the undersigned in a videoconference hearing in June 2009. Transcripts of both hearings are of record. 

In October 2009, the Board remanded the appeal for further development.  

In March 2011, the Appeals Management Center (AMC) increased the rating for anxiety reaction with panic anxiety attacks and major depression to 70 percent, effective February 23, 2010, and granted entitlement to TDIU, effective February 23, 2010, and thereby resolved any appeal as to that issue for the period subsequent to that date.  The issue of entitlement to a TDIU prior to February 23, 2010 is still before the Board.



FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's anxiety reaction with panic attacks and major depression more nearly approximated total occupational and social impairment.  

2.  In view of the 100 percent schedular rating for the Veteran's anxiety reaction with panic attacks and major depression granted in this decision, there is no longer a controversy on the question of the Veteran's entitlement to TDIU prior to February 23, 2011. 


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the schedular criteria for a disability rating of 100 percent for anxiety reaction with panic attacks and major depression have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code 9400 (2010). 

2.  The grant of a 100 percent rating for anxiety reaction with panic attacks and major depression renders moot the appeal for entitlement to a TDIU for the period prior to February 23, 2011.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2)  (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim. 

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010). 

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2010). 

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400. 

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9400. 

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 

A GAF score of 41-50 indicates "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.   

A GAF score of 51-60 indicates "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.   

A GAF score of 61-70 indicates "mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.   

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002). 

On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Evidence

VA treatment records include a February 2007 report by the Veteran's girlfriend that two weeks ago he had been drinking and "wanted to take all of his pills."  He requested admission for detoxification.  At the time of admission, mental status examination revealed that he was oriented to place, person, and time.  His mood was depressed and his affect was flat.  He endorsed auditory and visual hallucinations and was delusional.  His memory was intact and confusion was absent, however his judgment was impaired.  A discharge note reported that it was questionable whether the Veteran met the criteria for a diagnosis of severe and persistent mental illness.  Late in February 2007, he presented to the emergency room again for detox.  

In March 2007, he was assigned a Global Assessment of Functioning (GAF) score of 60.  An April 2007 record noted that he had chronic anxiety and post traumatic stress disorder (PTSD).  His mood was dysphoric, he was variably irritable and unfocused, and his sleep was a problem.  The provider noted that his long-term condition had severely impacted his ability to sustain work over the years and had limited his earning potential.  He was assigned a GAF of 58.  

The Veteran indicated that he was not awarded Social Security Administration (SSA) disability benefits; however SSA medical reports were completed in July 2007 by the Veteran's VA care givers.  These reports show that he had depressive syndrome characterized by anhedonia or pervasive loss of interest in almost all activities, sleep disturbance, feelings of guilt or worthlessness, and difficulty concentrating or thinking.  

He had generalized persistent anxiety accompanied by motor tension, autonomic hyperactivity, or apprehensive expectation.  He had recurrent severe panic attacks manifested by a sudden unpredictable onset of intense apprehension, fear, terror, and sense of impending doom on the average of at least once a week.  He experienced recurrent and intrusive recollections of a traumatic experience; marked difficulty in maintaining social functioning; marked difficulties in maintaining concentration, persistence, or pace; difficulty in completing tasks in work settings or elsewhere; and four or more episodes of decompensation.  He exhibited a substantial loss of ability to: perform activities within a schedule; work in coordination with or proximity to others without being (unduly) distracted by them; get along with coworkers or peers without (unduly) distracting them or exhibiting behavioral extremes; and accept instructions and respond appropriately to criticism from supervisors.  The VA care provider also noted that work-related stress would have an adverse impact on his symptoms.  

Another VA care provider indicated that the Veteran's symptoms caused extreme interference with his ability to concentrate and focus on job related tasks.  His medications interfered with his ability to perform his job and interfered with his concentration.  The amount of absences he would likely have on the job was unpredictable due to the nature of his panic attacks.  

On September 2007 VA psychiatric examination, the Veteran reported anxiety, panic attacks, agoraphobia at times, and confusion.  The examiner noted that the Veteran was not working and that his last job was four years ago.  He previously worked at a convenience store as a clerk for about a year, but stopped working due to panic and anxiety.  He has been separated from his wife for three years.  His relationship with his son and daughter was "good".  He was living with his girlfriend.  His relationship with her and her son was also "good".  His daily routine was minimal.  He would read, watch television, and play computer games.  

On mental status examination, his behavior was quiet.  His speech was soft, slow, and monotonous.  His mood showed anxiety and mild depression.  He denied hallucinations.  His thought process was logical and directed.  There were no preoccupations, obsessions, or delusions.  He denied any suicidal or homicidal ideations.  

He had mild impairment in attention and concentration resulting in mild short-term memory problems.  Long-term memory appeared to be intact.  Reasoning and judgment were normal.  He would get about three hours of sleep per night with medication.  His energy level was low.  He had panic attacks four to five times per month.  He was diagnosed with panic disorder with agoraphobia and alcohol dependence and abuse.  

The Veteran was found to have problems with his primary support group and problems related to the social environment and occupational problems.  He was assigned a GAF score of 60 because of his good relationship with his girlfriend and still having friends from where he used to live.  He was looking for work through the Compensated Work Therapy Program at VA.  

The examiner opined that the Veteran's psychiatric symptoms would only mildly to moderately affect his work function.  However, it was his drinking that really appeared to get in the way of his work abilities.  When he started to drink, his panic disorder increased.  His psychiatric symptoms only mildly to moderately affected his social functioning.  In summary, his psychiatric symptoms were only of a moderate nature.  The frequency was ongoing.  There was no inappropriate behavior reported or observed.  He was able to maintain personal hygiene and his daily responsibilities.  

A March 2008 treatment record from Manchester VAMC noted that the Veteran had thoughts of hurting himself.  He reported that when he wanted to hurt himself in the past, he drank large amounts of alcohol.  He desired inpatient therapy and was transferred to White River Junction and admitted for suicidal ideations.  

A mental health note reported him saying that he felt depressed, shaky, melancholic, and nervous for the past four to five weeks for unclear reasons.  He endorsed suicidal ideation, anergia, poor concentration, irritation, agitation, and sleep disturbance.  He had been on Citalopram daily for quite some time and felt that it was no longer effective.  He reported that that he thought of various suicidal plans.  He stated that his depressive symptoms worsened after receiving a letter of denial for a mental health disability.  It was noted that he excessively worried about everything and anything associated with his symptoms.  In regards to any obsessive compulsive disorder, he reported that he loved to count and he felt that it was irrational and excessive.  He was hypervigilant.  He had auditory and visual hallucinations.  

Mental status examination revealed that he was overweight and appeared older than his stated age.  He had poor hygiene.  His mood was depressed.  His affect was mildly constricted.  His judgment was mildly impaired.  The assessment showed that he was admitted for suicidal ideation in the context of a psychosocial stressor.  It was noted that his alcohol dependence and recent relapse might play a role in his current presentation.  He was assigned a GAF score of 45.  At discharge his GAF had increased to 60.  

At his March 2008 DRO hearing, he reported that his recent hospitalization was because he had become totally depressed and disoriented.  He reported that he had panic attacks four to five times per week.  He sometimes had difficulty swallowing.  He didn't feel as if his hygiene mattered.  He slept about two to three hours per night.  He did not like crowds or open spaces.  

A November 2008 Mental Health Evaluation Note from White River Junction VAMC reported that that the Veteran noticed that he had a pattern of heightened anxiety at times that were so intense that he found it difficult to work effectively.  He had episodes of anxiety of varying levels of severity, from mild to completely panicked, one to two times per week.  He reported incapacitating panic attacks three to four times per month.  His depression ranged from mild to severe, with about six episodes of severe depression with accompanying suicidal ideation within the last year.  He also described hypervigilance.  He was employed, part-time, as a grocery clerk, but was currently on leave from that job.  

He had been unemployed for years prior to this job.  Mental status exam revealed a flattened affect.  His mood was mildly depressed.  He reported seeing a ghost on several occasions at a friend's house with no accompanying distress.  He had mild difficulty with concentration.  He was assigned a GAF of 60.  It was noted that the highest score in the past year was 65.  

During the June 2009 video conference hearing, the Veteran's representative stated that the Veteran did work at a grocery store from June 2008 to October 2008 at minimum wage for 10-15 hours per week.  He took personal leave to help with this wife's cancer treatment.  He worked again at the grocery story from March 2009 to June 2009 and was fired.  He had a panic attack and did not call in to report off.  The time period between June 2008 and June 2009 was the first time he had been employed for at least two years.  

On February 2010 VA psychiatric examination, it was noted that the claims file was reviewed.  The Veteran described an agoraphobic response to going out in public about 10-12 times per month.  His wife (who had her own apartment in the same building) did his grocery shopping for him.  He had one close friend, but this relationship was not as strong as it had been.  He was unable to maintain minimal personal hygiene, in that he showered only once a week, and only when reminded.

On mental status exam, he was clean, neatly groomed, and casually dressed.  His speech was unremarkable, soft or whispered.  His attitude was cooperative, friendly, and attentive.  His affect was full.  His mood was anxious and depressed.  He was oriented to person, time, and place.  His thought process and content was unremarkable, but he was unable to interpret proverbs.  There were no delusions.  He understood that he had a problem.  He had sleep impairment and would sleep for approximately two to three hours a night.  He experienced obsessive/ritualistic behaviors.  

He had found himself checking and rechecking switches, electrical appliances, and counting ceiling tiles while waiting for anything.  He did not have any hallucinations or inappropriate behavior.  He had panic attacks and suicidal ideations.  He needed the external stimulus to remind him to shower.  His memory was normal.  The diagnoses were generalized anxiety disorder with panic attacks, dysthymic disorder and alcohol abuse.  He was assigned a GAF of 54.  The examiner found; however, that there was total occupational and social impairment due to mental disorders signs and symptoms. 

An April 2010 Mental Health Counseling Note from White River Junction VAMC reported complaints of exacerbating symptoms of depression over the last three months characterized by sleep disturbance, low energy and motivation, feelings of helplessness and hopelessness, anhedonia, suicidal ideation without a plan, and dysphoria.  The Veteran had a chronic problem with alcohol dependency.  He had been sober for about two weeks, but it was a vulnerable sobriety.  An assessment revealed moderate to severe depression, mild to moderate anxiety, and a flattened/constricted affect.  He was a moderate suicide risk.  There were no visual or auditory hallucinations.  

Analysis 

Throughout the appeal period, the Veteran's anxiety reaction with panic attacks and major depression has been productive of symptoms that are listed in the 50 percent, 70 percent, and 100 percent levels.  His psychiatric symptoms have been manifested by auditory and visual hallucinations, suicidal ideation, impaired memory and concentration, sleep impairment, obsessive compulsive rituals, poor hygiene, flattened affect, depression, agoraphobia, extreme behavior, pervasive loss of interest in almost all activities, persistent anxiety, marked difficulty in maintaining social functioning and concentration, and the inability to work in coordination with or in proximity to others, to get along with co-workers or peers, and to maintain employment.  The symptoms themselves, however, are not the determinative factor in assigning a percentage rating; rather, it is the resulting social and occupational impairment that is paramount.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

On review of the record, the Board finds that the symptoms led to approximated total occupational and nearly total social impairment.  

To the extent that the Veteran's history of alcohol abuse may have had an impact on the severity of his symptoms and on his ability to maintain employment, there is evidence that it is related to his anxiety reaction with panic attacks and major depression.  A February 2007 VA addiction psychiatry note included a diagnosis of Alcohol dependence/Depression and an objective for the Veteran was to understand his depression and addiction as a dual diagnosis.  A March 2007 record revealed that the co-occurring disorders cycled upon each other.  Another March 2007 record noted that the Veteran's anger was a trigger for a relapse.  

The September 2007 VA examiner opined that the Veteran's psychiatric symptoms would only mildly to moderately affect his work function and that it was his drinking that really appeared to get in the way of his work abilities.  However, the examiner did not address whether or not the Veteran's service-connected psychiatric disorder caused or aggravated his drinking, but rather the examiner stated that when the Veteran started to drink, his panic disorder increased.  

A March 2008 nursing admission assessment from Manchester VAMC noted the Veteran as saying "...sometimes I use EOTH to kill myself."  A November 2008 Mental Health Evaluation Note from White River Junction VAMC noted that the Veteran described a downward spiral of circular causality between his drinking and depression.  He reported that his suicidal ideations usually preceded his drinking bouts.  

Furthermore, on February 2010 VA psychiatric examination, he indicated that his symptoms didn't occur because of his drinking, but rather that they were what started the drinking.  Again the VA examiner did not address whether the Veteran's service-connected psychiatric disorder caused or aggravated his drinking, but rather the examiner reported that the Veteran's substance abuse (coupled with his diabetic condition) might be factors in his anxiety and almost certainly had an impact on his depressive symptoms.  Overall, it appears that the Veteran's psychiatric symptoms contribute to his drinking and his drinking contributes to his psychiatric symptoms.  Furthermore, there is no evidence in the record that that his psychiatric symptoms did not contribute to his drinking.  

A Veteran can receive compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  Allen v. Principi, 237 F.3d 1368 (2001).  Where an examiner is unable to distinguish the symptoms of a service connected disability from non-service connected manifestations, all the manifestations will be considered part of the service connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)). 

As the evidence is to the effect that the Veteran's alcohol abuse is likely related to his anxiety reaction with panic attacks and major depression and there is no evidence to clearly distinguish the two, the Board will attribute his alcohol abuse to his service-connected psychiatric disorder for the purposes of assessing the severity of his anxiety reaction with panic attacks and major depression.  Id.  

The Veteran has generally been assigned GAFs indicative of only moderate disability; however, these scores were assigned at the same time the psychiatric disability was found to cause severe interference with the ability to work, and even total, occupational and social impairment.  The GAFs assigned, thus do not appear to reflect the level of disability found by mental health professionals.

The evidence is in at least equipoise that the Veteran has been unemployed and unable to function socially due to anxiety reaction with panic attacks and major depression.  While the record reflects that he has a relationship with his estranged wife (with whom he is apparently unable to live) and at times with his children, the record overall, however, reflects poor or very limited social functioning.  It appears that he often isolates himself due to an agoraphobic reaction to going to public places and had few significant social contacts outside of the above-mentioned family members.  Although the Veteran has attempted employment for brief periods during the appeal period, these have attempts ended in failure attributable to the psychiatric disability.  The combination of his occupational and social impairment more closely approximates the criteria for a 100 percent rating throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.21, 4.130, DC 9400.  This is the maximum benefit provided under law.

TDIU 

The Court has held that a TDIU is an element of all claims for a higher initial rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

TDIU is provided where the combined schedular evaluation for service connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  A TDIU is considered a lesser benefit than the 100 percent rating, and the grant of a 100 percent rating renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect.  VAOPGCPREC 6-99; 64 Fed. Reg. 52,375 (1999).

In March 2011, the RO granted a TDIU, effective February 23, 2011, and thereby resolved the appeal as to that issue for the period subsequent to that date.  The issue of entitlement to a TDIU prior to February 23, 2011 is still before the Board. 
The claim for a TDIU and an increased rating for anxiety reaction with panic attacks and major depression have been recognized as arising at the same time and involving the same evidence.  Hence the Board's grant of a 100 percent rating for anxiety reaction with panic attacks and major depression throughout the appeal period renders the claim for a TDIU moot for the period prior to February 23, 2011.  The appeal as to the TDIU issue during this period is therefore, dismissed.


ORDER

Entitlement to a 100 percent rating for anxiety reaction with panic attacks and major depression is granted.

The appeal for entitlement to a TDIU prior to February 23, 2011 is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


